Citation Nr: 1749976	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-20 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio 


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to September 26, 2013 and in excess of 30 percent thereafter for right upper extremity peripheral neuropathy.

2.  Entitlement to an initial rating in excess of 10 percent prior to September 26, 2013 and in excess of 20 percent thereafter for left lower extremity peripheral neuropathy.

3.  Entitlement to an initial rating in excess of 10 percent prior to September 26, 2013 and in excess of 20 percent thereafter for right lower extremity peripheral neuropathy. 

(The issues of entitlement to a higher initial rating for posttraumatic stress disorder, whether CUE exists in a May 1995 rating decision, and entitlement to a special monthly compensation based on need for aid and attendance will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction is currently in the RO in Cleveland, Ohio.   

In an April 2014 rating decision, the RO increased the right upper extremity peripheral neuropathy rating from 10 to 30 percent, effective September 26, 2013, and right and left lower extremities peripheral neuropathy ratings from 10 to 20 percent, both effective September 26, 2013.  Inasmuch as a higher rating is available for peripheral neuropathy, and the Veteran is presumed to seek the maximum available benefit for a disability, the higher rating claims remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In April 2015, the Board remanded the claims for additional development. 






FINDINGS OF FACT

1.  Prior to September 26, 2013, the Veteran's right upper extremity peripheral neuropathy resulted in no more than mild incomplete paralysis of the median nerves.

2.  As of September 26, 2013, the Veteran's right upper extremity peripheral neuropathy resulted in no more than moderate incomplete paralysis of the median nerves. 

3.  During the entire appeal period, the Veteran's right lower extremity peripheral neuropathy resulted in moderate incomplete paralysis of the sciatic nerves.  

4.  During the entire appeal period, the Veteran's left lower extremity peripheral neuropathy resulted in moderate incomplete paralysis of the sciatic nerves. 


CONCLUSIONS OF LAW

1.  Prior to September 26, 2013, the criteria for an initial rating in excess of 10 percent rating for right upper extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8715 (2016).

2.  As of September 26, 2013, the criteria for an initial rating in excess of 30 percent rating for right upper extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8715 (2016).

3.  During the entire period on appeal, the criteria for a 20 percent rating, but no higher, for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8720 (2016).

4.  During the entire period on appeal, the criteria for a 20 percent rating, but no higher, for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.120, 4.123, 4.124a, Diagnostic Code 8720 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's right upper extremity peripheral neuropathy is assigned an initial 10 percent prior to September 26, 2013 and in excess of 30 percent thereafter under 38 C.F.R. § 4.124a, Diagnostic Code 8715.  Diagnostic Code 8715 rates neuralgia of the median nerves.  In rating median nerve disorders, a 10 percent is warranted when there is mild incomplete paralysis.  A 30 percent is warranted for moderate incomplete paralysis affecting the dominant hand.  A 50 percent is warranted for severe incomplete paralysis affecting the dominant hand.  A 70 percent is warranted when there is complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8715 (2016).   

The Veteran's right and left lower extremities peripheral neuropathy are each assigned a 10 percent rating prior to September 26, 2013 and 20 percent rating thereafter under 38 C.F.R. § 4.124a, Diagnostic Code 8720 evaluating neuralgia of the sciatic nerves.  When rating sciatic nerve disorders, a 10 percent rating is warranted for mild incomplete paralysis and 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is assignable for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 8720 (2016).

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

In rating peripheral nerve disability, neuralgia, characterized usually by a dull and intermittent pain or typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  

II.  Analysis 

Bilateral Lower Extremities 

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's peripheral neuropathy affecting the bilateral lower extremities were manifested by no more than moderate sensory and functional impairment, indicative of a 20 percent rating under Diagnostic Code 8720, throughout the entire appeal period.   In this regard, a July 2010 VA neurology examiner noted that the Veteran had moderate vibrational loss in both ankles and then observed that both feet were "impaired."  Pedal pulses were shown to be decreased for both feet distal to the lower calves.  Moreover, the July 2010 VA examiner indicated that reflexes were negative, or absent, in "knees ankles" as well as "in toes down."  Further, during a November 2010 VA treatment, the treating physician examined the Veteran's feet and evaluated that sensation to light touch/monofilament was "insensate," or absent, bilaterally, which indicated a "[l]level 2 . . . sensory loss" based on the Veterans "inability to perceive 5.07 monofilament," suggestive of moderate sensory impairment when considered in conjunction with the July 2010 VA examiner's findings.  Therefore, the Board finds that the totality of the clinical evidence of record supports a 20 percent rating, but no higher, each for peripheral neuropathy of the bilateral lower extremities during the entire appeal period. 

As for potentially higher ratings for bilateral lower extremity peripheral neuropathy, the Board finds that the clinical evidence does not show symptoms that more nearly approximate moderately severe or severe incomplete paralysis or complete paralysis.  In this regard, a September 2013 Disability Benefits Questionnaire (DBQ) examiner evaluated the overall severity of the Veteran's bilateral lower extremity peripheral neuropathy as "moderate" incomplete paralysis based on "decreased" findings on light touch  and vibrational sensation testing as to both lower extremities.  Muscle strength was normal (5/5) for all tested lower extremity areas at the time, and there was no muscle atrophy.  Further, the March 2017 DBQ examiner characterized the severity of the Veteran's bilateral lower extremity peripheral neuropathy as "mild" incomplete paralysis based on normal testing results for light touch/monofilament, position sense, and vibration sensation as to all tested lower extremity areas.  There was no finding of muscle atrophy.  On these facts, an in evaluating the disabilities as a whole throughout the appeal period, the Board finds that the Veteran is entitled to initial 20 percent ratings, but no higher, each, for peripheral neuropathy affecting the right and left lower extremities. 

Right Upper Extremity 

With regard to the right upper extremity, the Board finds that an initial rating in excess of 10 percent is not warranted for the period prior to September 26, 2013.  In this regard, a March 2010 VA emergency note reflects that there was no sensory impairment or other neurologic disease  at that time.  The July 2010 VA examiner noted that the Veteran "sometimes ha[d] weakness of hands" and rated grip of the right hand as "5-/5" and pincer grasp as slightly diminished at "4+/5."  On muscle strength testing, the right bicep and triceps were rated as "5/5," and the Veteran exhibited a positive reflex response for the right upper extremity.  The examiner noted pedal pulse decrease in the right hand distal to wrist on palm thumb as well as positive Tinel's sign for the right hand, but the Board finds that above-noted symptoms and findings are contemplated in the currently assigned 10 percent rating for mild incomplete paralysis.   Therefore, the Board finds that the Veteran's right upper extremity peripheral neuropathy was manifested by no more than mild incomplete paralysis prior to September 26, 2013.   

As for the appeal period from September 26, 2013, the Board finds that an initial rating in excess of 30 percent is not warranted for right upper peripheral neuropathy.  The September 2013 DBQ examiner evaluated that the Veteran's right upper peripheral neuropathy showed moderate incomplete paralysis based on the testing results, to include moderate symptoms of intermittent pain, paresthesias and/or dysesthesias, and numbness affecting the right upper extremity.  Muscle strength, deep tendon reflexes, vibration sensation, and light touch testing results were normal as to all tested right upper extremity areas at the time of the September 2013 DBQ examination.  A November 2013 VA treating physician examined the Veteran and also found that reflexes were normal (2+) globally and that sensation was intact grossly.  Further, the March 2017 DBQ examiner evaluated that the overall symptoms of the Veteran's right upper extremity peripheral neuropathy was "mild" incomplete paralysis, based on normal muscle strength (5/5), deep tendon reflexes (2+), light touch, and vibration sensation testing results for all tested right upper extremity areas.  In addition, there was only mild intermittent right upper extremity pain without other symptoms of constant pain and paresthesias and/or dysesthesias.  Therefore, the Board concludes that the Veteran's right upper extremity peripheral neuropathy symptoms are contemplated in the current 30 percent rating for moderate incomplete paralysis during the pertinent appeal period.  An initial rating in excess of 30 percent for right upper extremity peripheral neuropathy is denied.   

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected peripheral neuropathy and notes that his lay testimony is competent to describe certain symptoms associated with such disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  In this case, while the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses, see Layno, 6 Vet. App. at 470, he is not competent to identify a specific level of disability relating his peripheral neuropathy to the appropriate diagnostic codes.  Rather, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disabilities.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected peripheral neuropathy affecting the right upper and bilateral lower extremities.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

During the entire appeal period, an initial 20 percent rating, but no higher, is warranted for right lower extremity peripheral neuropathy. 

During the entire appeal period, an initial 20 percent rating, but no higher, is warranted for left lower extremity peripheral neuropathy.

An initial rating in excess of 10 percent prior to September 26, 2013, and in excess of 30 percent thereafter for right upper extremity peripheral neuropathy is denied.  



______________________________________________
V.  CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


